DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 3 recites “...introducing the bead foam into an appropriate mold…” The scope of “appropriate mold” is unclear. It is unclear what falls within the scope of “appropriate mold.” The specification does not clarify what meets “appropriate mold” and what does not. Therefore, the scope of claim 10 is unclear. The claim could be clarified by, for example, merely reciting “...introducing the bead foam into a mold…”


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as anticipated by Hartman (DE 10-2011-108744A1), as evidenced by WO 2010/010010A1, or, in the alternative, under 35 U.S.C. 103 as obvious over Hartman (DE 10-2011-108744A1) in view of WO 2010/010010A1. Because both DE 10-2011-108744A1 and WO 2010/010010A1 are not in English, the machine-translated English equivalents are both cited to below and are both attached. 
Hartman teaches a method for producing a sole part of a shoe, particularly a sports shoe (¶1). The method comprises placing plastic bodies into a mold cavity which and joining (i.e. fusing) the plastic bodies to one another (¶5). The plastic bodies have a spherical shape (¶6) and have a bulk density of from 100 to 300 kg/m3 (¶7). The plastic bodies can be molded using steam (¶13). The entire sole of the shoe, or a part of the sole, is produced using the method disclosed in Hartman (¶14). Hartman specifically discloses that the bodies, including spherical bodies having a small diameter (making the bodies beads) are produced using a thermoplastic elastomer according to WO 2010/010010, which discloses an expandable, blowing agent containing blend of thermoplastic polyurethane and styrene polymer. While Hartman state that the blend can contain at least one other polymer, this is not a requirement (given that the blend “can” contain an additional polymer). See ¶15 of Hartman. Thus, one of ordinary skill in the art would at once envisage use of only thermoplastic polyurethane and styrene polymer. 
Hartman expressly teaches that the blends of WO 2010/010010 are used to produce the soles of the invention. WO 2010/010010 teaches granules made from a blend comprising thermoplastic polyurethane and styrene polymer. The amount of thermoplastic polyurethane is between 5 and 95 parts by weight and the amount of styrene polymer is from 5 to 95 parts by weight, wherein the amount of thermoplastic polyurethane and styrene polymer add up to 100 parts by weight. See ¶3. In an Example of WO 2010/010010 a blend of 10 parts by weight of polystyrene and 90 parts by weight of thermoplastic polyurethane (making the total of these components 100wt% of the polymer blend, with 10wt% being styrene polymer and 90wt% being thermoplastic polyurethane) is used to produce foamable granules, i.e. bead foam. See ¶100 of WO 2010/010010. The granules are filled into a closed mold which is heated with steam to form a molded article. The amounts of thermoplastic polyurethane and styrene meet the requirements of instant claims 1, 2, and 14. It would have been at once envisaged, or alternatively, obvious to one of ordinary skill in the art at the time the instant invention was made to use the blends and/or granules disclosed in WO 2010/010010, including that of Example 1 in ¶100 of WO 2010/010010, in the invention of Hartman given the express disclosed in ¶15 of Hartman, which discloses the use of commercially available blends including those disclosed in WO 2010/010010. 
The molded shoes soles such as midsoles (intermediate soles) have a density of from 130 to 140 kg/m3 (¶31). One of ordinary skill in the art would at once envisage that the shoe sole of Hartman is used in a shoe which comprises the disclosed shoe sole. This meets instant claim 13. One of ordinary skill in the art would at once envisage an open or closed mold. Hartman discloses that the shoes in which the soles are used include sports shoes. 
When the plastic bodies of Hartman are made using the blends and/or granules of WO 2010/010010, the plastic bodies are made from an identical blend as recited in the instant claims. The formed products have the same density as required in the instant claims and are formed using the same method recited in instant claim 10. These formed products, including midsoles (intermediate soles), are the same as the molded articles of the instant claims and will therefore necessarily have the same properties as the molded body of the instant claims including the tensile strength of instant claim 4; the elongation at break of instant claim 5; the compressive strength of claim 6; and the rebound resilience of instant claim 8, because an identical blend is used to produce an identical product using an identical process as recited in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding instant claim 9, Hartman teaches that the molded articles have a density of from 50 kg/m3 to 180 kg/m3. See ¶31. Hartman further teaches that the plastic bodies (i.e. beads of the bead foam) have a bulk density of from 100 to 300 kg/m3. This means the ratio of the density of the molded article to the bulk density of the plastic bodies (which are spheres having a diameter and are therefore beads) is from 0.16 to 1.8. This overlaps the range of instant claim 9. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hartman to produce a molded body using bead foam (i.e. foam beads) having a density ratio which meets the instant claim limitations of instant claim 9 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766